Per Curiam.
The plaintiff had two judgments against the defendants, with a levy of the land, extent, and liberari, not executed, on the older, both having been laid before the inquest as reprises. Why it should be thought the plaintiff cannot have separate execution of the younger, it is not easy to discover. There was no award that the land should be delivered on it, nor could there be ; and the fact that it was laid before the inquest, cannot affect its properties more than it could the judgment of a third person. According to the case stated, the plaintiff is clearly entitled to have the lien revived; but as it seems, from the qpinion of the court which is agreed to be part of the case, that there is an outstanding fieri facias issued on this younger judgment, and levied on the land, the award of another execution cannot be had till it is put out of the way by an order to quash, should the plaintiff think it his interest to move it. He will perhaps find it his interest.not to do so, as the way is open for him to proceed on the execution already levied.
Judgment to revive the lien affirmed, but the award of execution reversed.